Citation Nr: 9900488	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-50 812	)	DATE
	)
	)                                         

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran's military service extended from April 1960 to 
May 1962.  This matter comes before the Board on appeal of a 
June 1995 RO decision which denied service connection for 
asthma.  The veteran appeared at an RO hearing before a 
hearing officer in December 1995 and before the undersigned 
member of the Board at a hearing in September 1998 to testify 
concerning the issue on appeal.  Transcripts of both hearings 
are of record in the claims folder.


REMAND

During service and prior to 1970 the veteran used the last 
name of [redacted].  The service medical records appear to be 
complete and efforts at the RO to obtain additional service 
medical records have had negative results.  However, the 
matter of development of post service medical evidence needs 
to be further addressed.  The veteran has testified that as 
early as 1962 he was treated for asthma at the Greenpoint 
Hospital in Brooklyn, New York.  That facility is currently 
known as the Woodhull Medical and Mental Health Center.  When 
the RO requested pertinent medical records from this 
facility, the request was made under the name [redacted] 
instead of the name [redacted].  

Additionally, at the December 1995 RO hearing the veteran 
testified that in 1964 he came under treatment for asthma by 
a Dr. Sherban on Marcy Avenue in Brooklyn, New York.  The RO 
has not attempted to obtain these private clinical records.

The RO did obtain clinical records referable to the veteran 
in May 1992 from the Kings County Hospital in Brooklyn, New 
York.  The diagnosis was chronic obstructive pulmonary 
disease with bronchitis.  Asthma was not diagnosed.

The veteran was accorded a VA examination in May 1995.  The 
examination report was unacceptable.  It is a computer 
generated document which provides answers to questions, but 
does not include the questions.  It cannot be reviewed by the 
Board in a rational context.  A further VA respiratory 
examination is in order.

The case is REMANDED for the following action:

1.  The RO should contact the Woodhull 
Medical and Mental Health Center in 
Brooklyn, New York, and attempt to obtain 
clinical records referable to treatment 
of the veteran under the name [redacted],
commencing in 1962.

2.  The RO should contact Dr. Sherban on 
Marcy Avenue in Brooklyn, New York, and 
attempt to obtain clinical records of 
treatment of the veteran under the name 
[redacted], commencing in 1964. 

3.  The veteran should be accorded a VA 
respiratory examination to ascertain the 
presence or absence of asthma at the 
current time.  The claims folder must be 
made available to the VA physician for 
review prior to the examination and he 
must state in his examination report that 
he has completely reviewed the claims 
folder including a copy of this remand.  
All clinical findings should be reported 
in detail.  If the veteran is found to 
have asthma at the current time the VA 
physician should express an opinion as to 
whether it is at least as likely as not 
that asthma developed during service or 
is otherwise related to service.  

When the above development has been completed the RO should 
further review the remanded issue.  In the event the benefit 
sought on appeal is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and accorded a reasonable time to apply thereto.  
There after, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until notified.  The purpose of this 
REMAND is to procure clarifying data and to comply with a 
precedent decision of the Court, Robinette v. Brown, 8 Vet. 
App. 69 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).
- 2 -
